Citation Nr: 1415082	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-08 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel
INTRODUCTION

The Veteran served on active duty from November 1976 to November 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In February 2012, the appellant testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The Board has reviewed the Virtual VA and VBMS paperless claims processing systems and has included evidence pertinent to the appeal in the decision therein.


FINDINGS OF FACT

1.  A bilateral hearing loss disability is not shown by the record.  

2.  Tinnitus was not manifest during active service and is not otherwise attributable to active service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred in or aggravated by service, and a sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in December 2009 VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and what part VA would attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  
 
VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claims.

ANALYSIS 

The Veteran appeals the denial of entitlement to service connection for bilateral hearing loss and tinnitus.  He asserts that his hearing problems are a result of acoustic trauma due to jet engine noise in service.  According to the Veteran, his tinnitus started in service and has continued since that time.  

Service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as a sensorineural hearing loss, may be service connected if incurred or aggravated by service, or if manifested to a degree of 10 percent disabling or more within one year after separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Based on the evidence of record, the Board finds that the evidence preponderates against entitlement to service connection for a bilateral hearing loss disability and tinnitus.  Service treatment records reveal no complaints, findings, or diagnoses of a hearing loss disability and/or tinnitus.  Also, sensorineural hearing loss was not clinically shown to be compensably disabling within a year from separation from active duty. 

Rather, the evidence is devoid of a showing of a bilateral hearing loss disability, i.e. auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 40 decibels or greater; or auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 26 decibels or greater; or speech recognition score using the Maryland CNC Test shown to be less than 94 percent.  While the Veteran complains of loss of hearing, the June 2010 VA examination disclosed essentially normal hearing and speech recognition scores of 100 percent for both ears.  

The Board acknowledges the Veteran's assertions of noise exposure during service. The Board does not dispute the Veteran's report of decreased auditory acuity. Implicit in the claim is the Veteran's belief that he has a bilateral hearing loss disability.  He, however, has not established his competence to establish the existence of a hearing loss disability and he has not provided adequate lay evidence that would suggest the existence of a current bilateral hearing loss disability.  The existence of a hearing loss disability is determined by very specific testing.  Here, his own assertions, without more, are not competent to establish disability. Regardless, far more probative and credible is the medical evidence disclosing hearing acuity that does not reach the level of disability.

Furthermore, the claims folder simply does not contain competent and credible evidence relating tinnitus to active military service or events therein.  The evidence shows tinnitus was first clinically documented decades following the appellant's discharge from service.  The passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any competent evidence or opinion linking the disorder to service.  The Board has reviewed all service treatment records, all VA medical records of file, as well as private treatment records.  These records do not include any opinion linking the Veteran's tinnitus to service.  Rather, during the June 2010 VA examination, the Veteran denied any current tinnitus.

The Veteran is competent to report ringing in the ears, and the circumstances surrounding such.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  To the extent that the Veteran argues that his tinnitus is related to service, the Veteran has offered inconsistent statements regarding his tinnitus.  During his hearing, he reported that his tinnitus started in service and continued since that time.  When evaluated during the June 2010 VA examination, however, he denied any current tinnitus.  The Board is mindful that it was also noted during the June 2010 VA examination that there was no claim for tinnitus.  Despite this error, the Board notes that the Veteran nevertheless denied any current complaints of tinnitus.  His inconsistent statements go against his credibility and make him an unreliable historian.

In sum, the most probative evidence of record is devoid of showing that the Veteran has a hearing loss disability or that his tinnitus is related to service.  As there is not an approximate balance of positive and negative evidence regarding the merits of the claims that would give rise to a reasonable doubt in favor of the appellant, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


